COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Judges Coleman and Fitzpatrick


DAVID MARTIN WOODRUFF

v.        Record No. 1958-94-3           MEMORANDUM OPINION * BY
                                      JUDGE JOHANNA L. FITZPATRICK
COMMONWEALTH OF VIRGINIA                   FEBRUARY 13, 1996


             FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                         Ray W. Grubbs, Judge

            (Steven R. Want, on brief), for appellant.
            Appellant submitting on brief.
            (James S. Gilmore, III, Attorney General;
            Leah A. Darron, Assistant Attorney General,
            on brief), for appellee. Appellee submitting
            on brief.



     David Martin Woodruff (appellant) was adjudged, in a bench

trial, of having violated the conditions of a suspended sentence.

 On appeal, he argues that the trial court erred in admitting

evidence of threats made against individuals other than those

named in the order suspending his sentence.   Finding no error, we

affirm.

     On April 28, 1994, appellant pled guilty to four counts of

destruction of property, two counts of making threatening

telephone calls, and one count of making a false report of a

crime to a law enforcement officer.   The trial court sentenced

him to forty-eight months in jail, suspending forty-two months

conditioned on good behavior and on appellant having no contact

     *
      Pursuant to Code § 17.116.010 this opinion is not
designated for publication.
with Teri Borkowski (Borkowski), Kyle Mohr (Mohr), Nicole Swann,

and Lorie Ann Shelley (the victims of his crimes).

     On May 9, 1994, the court issued a show cause summons for

appellant to appear and show cause why his suspended sentence

should not be reinstated.   Before the show cause hearing,

appellant filed notice of his intent to rely on an incompetency

defense.   At the show cause hearing on September 7, 1994,

Borkowski testified that, on May 3, 1994, she received messages

from appellant on her answering machine.    The messages threatened

Borkowski and Mohr, and a recording indicated that the calls

originated from the Montgomery County Jail.    Mohr testified that

he received similar messages on his answering machine.    Joe

Francis testified that appellant gave him the telephone numbers

of Borkowski and Mohr, and told him to call them and make

threats.
     The Commonwealth called Montgomery County Deputy Daniel

Levesque (Levesque) to testify that appellant made threatening

remarks regarding Borkowski, the Commonwealth's Attorney, and the

Assistant Commonwealth's Attorney.   Appellant objected, arguing

that any threats against the Commonwealth's Attorney and the

Assistant Commonwealth's Attorney were irrelevant to the

conditions of his suspended sentences. 1   The Commonwealth argued
     1
      On appeal, appellant also argues that Levesque's testimony
was inadmissible evidence of other bad acts and that the
Commonwealth was required to provide advance disclosure of its
intent to present such evidence. These specific arguments were
not raised before the trial court and are barred by Rule 5A:18.



                                 2
that the threats were admissible to counter appellant's

mitigation evidence.   The trial court ruled that Levesque could

testify that appellant made threats against persons other than

Borkowski or Mohr, but that he could not identify the objects of

those threats.   Appellant made no further objection.

     Appellant denied making any threatening calls or asking

Francis to do so.   The trial court found that appellant had

violated the conditions of his suspended sentence.   The court

allowed appellant to present the testimony of a psychologist and

his father as mitigation evidence, but imposed the suspended

forty-two month sentence.
     "Evidence is relevant if it has any logical tendency,

however slight, to establish a fact at issue in the case."

Ragland v. Commonwealth, 16 Va. App. 913, 918, 434 S.E.2d 675,

678 (1993).   Evidence of appellant's threatening remarks was

clearly relevant to prove whether he had violated the good

behavior requirement of his suspended sentence.   Additionally,

"hearsay evidence, which would normally be inadmissible in a

criminal trial, may be admitted into evidence in a revocation

hearing based on the court's discretion."   Davis v. Commonwealth,

12 Va. App. 81, 84, 402 S.E.2d 684, 686 (1991).   Thus, the trial

court did not abuse its discretion in allowing Levesque to

testify that appellant made threats against persons other than

Borkowski and Mohr.

     Accordingly, the decision of the trial court is affirmed.




                                 3
    Affirmed.




4